United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41511
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GRACIELLA ARTEAGA; JOSE DEMETRIO ARTEAGA-LIMONES,
also known as Marco Arteaga,

                                    Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-259-2
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Graciella Arteaga (Graciella) and her husband, Jose Demetrio

Arteaga-Limones (Jose), appeal their sentences following their

guilty-plea convictions for conspiracy to possess with intent to

distribute over 1000 kilograms of marijuana.

     Graciella contends that the district court clearly erred by

imposing a three-level increase in her offense level for her role

as a manager or supervisor in the conspiracy.   In light of

unrebutted evidence in the Pre-Sentence Report (PSR) showing that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41511
                                -2-

Graciella helped manage and supervise other participants, the

district court did not commit clear error by imposing the

increase.   U.S.S.G. § 3B1.1(b); see United States v. Taylor, 277

F.3d 721, 724 (5th Cir. 2001).

     Graciella also contends that she should not have received a

two-level increase for obstruction of justice.   Graciella did not

rebut the PSR’s evidence showing that she gave false names,

presented false identification documents, and misrepresented her

immigration status during presentencing investigations.      See

U.S.S.G. § 3C1.1 & comment. (n.4); United States v. McDonald, 964

F.2d 390, 392-93 (5th Cir. 1992).    The judgment against Graciella

Arteaga is AFFIRMED.

     Jose contends that his 84-month sentence, which was the

result of a 50 percent downward departure, amounts to cruel and

unusual punishment in light of his age and poor health because

the district court did not sua sponte depart further.     This court

lacks jurisdiction to consider this claim because there is no

indication that the district court declined to give an additional

downward departure based on any erroneous belief that such a

departure was unauthorized by law.    See United States v.

Landerman, 167 F.3d 895, 899 (5th Cir. 1999).    The appeal of Jose

Arteaga-Limones is DISMISSED for lack of jurisdiction.

     AFFIRMED IN PART; DISMISSED IN PART.